Per Curiam.
The return shows, and the case made
by relator is to the same effect, that the respondent did not receive the paper officially, but as a private person to hold it in escroiv. Delivery and record having been forbidden by the grantor, respondent cannot be compelled to decide upon the rights of grantor and grantee, and any controversy between them must be settled in a proper suit in which he would have no personal concern. He *724never had possession of the document in his official capacity, and has no official duty to perform concerning it. The grantor had no notice of this motion, and no-, relief could under any circumstances be granted against, her interests in a próceeding to which she is not a party.. But inasmuch as the real dispute is concerning the-grantee’s right to the conveyance, a mandamus would not be a suitable form of remedy to determine such a controversy between private parties. The relator must resort to a bill in equity, or such other remedy as may be thought proper, in the usual course of proceeding.
The mandamus must be denied with costs.